Campbell, J.,
delivered the opinion of the court.
The appellant was perhaps convicted of an offense for which he was not indicted. It is manifest that he was indicted for selling whisky on an occasion known to and testified of by Quarrels; and, on cross-examination by the district-attorney, he was made to testify as to a transaction with respect to whisky, for which he may have been convicted, which was another and different occasion from that testified to by Quarrels. It is impossible to determine to which *335occasion the verdict relates. The interrogation of the defendant as to an occasion different from that sworn to by Quarrels should not have been permitted. King v. The State, 66 Miss. 502.

Reversed and remanded.